State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 17, 2016                    521514
________________________________

In the Matter of KENDALE
   ROBINSON,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., Egan Jr., Rose and Devine, JJ.

                             __________


     Kendale Robinson, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding to challenge a tier III disciplinary determination
finding him guilty of possessing drugs and smuggling. The
Attorney General has informed this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been refunded to petitioner's inmate
account. In view of this, and given that petitioner has received
                              -2-                  521514

all the relief to which he is entitled, this proceeding has been
rendered moot and must be dismissed (see Matter of Shields v
Prack, 131 AD3d 774, 775 [2015]).

     Peters, P.J., Egan Jr., Rose and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court